NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
 Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
 opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
 prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
 official text of the opinion.



In the Supreme Court of Georgia



                                                   Decided: May 17, 2022


                      S22A0025. JOHNSON v. THE STATE.


       COLVIN, Justice.

       Following a jury trial, Hymetheus Johnson was convicted of

one count of malice murder and one count of theft by taking in

connection with the shooting death of Javontae Passard. 1 Johnson

appeals, alleging that the trial court erred in refusing to give a

requested jury instruction on voluntary manslaughter as a lesser



       1The crimes occurred on July 15, 2016. On October 18, 2016, a Bibb
County grand jury indicted Johnson on the following counts: malice murder
(Count 1), felony murder predicated on aggravated assault (Count 2), and
hijacking a motor vehicle (Count 3). At a jury trial held from June 20 to 22,
2018, Johnson was found guilty of the first two counts and guilty of theft by
taking, a lesser-included offense of the crime charged in Count 3. The trial
court merged Count 2 with Count 1, but that count was actually vacated by
operation of law. See Malcolm v. State, 263 Ga. 369, 372-373 (5) (434 SE2d
479) (1993). Johnson was sentenced to life imprisonment for Count 1 and a
concurrent 12-month sentence for Count 3. Johnson timely filed a motion for
new trial on June 26, 2018 and amended the motion on March 3, 2021. After
conducting a hearing on June 2, 2021, the trial court denied the motion for new
trial on June 8, 2021. The appeal was docketed to this Court’s term beginning
in December 2021 and submitted for a decision on the briefs.
offense of the charges of malice murder and felony murder. For the

reasons set forth below, we affirm Johnson’s convictions.

     The evidence presented at trial showed the following. On July

14, 2016, Johnson slept in a car owned by his friends, twins Tyron

and Kyron Jackson, who kept a 9mm handgun in the car. The next

day, Johnson and the twins drove the car to a barbershop. The

Jacksons went inside while Johnson stayed in the vehicle. The

Jacksons returned to the car with Passard, a friend of the group.

The four men then drove to Johnson’s mother’s house. Johnson had

told the group that his mother did not want him bringing guests

with him, so they parked the car, and Johnson went into his

mother’s home alone to gather some belongings.

     Shortly after Johnson went into the house, Passard walked up

to the front door and knocked. Johnson’s mother, who was engaged

in a verbal argument with Johnson, opened the front door and took

Johnson’s younger siblings across the street to a neighbor’s house.

Johnson then left the house, and Passard, standing near the front

door, told Johnson he should not speak to his mother like that. A

                                 2
verbal altercation ensued. Johnson yelled at Passard to get away

from the house. In response, Passard told Johnson to stop yelling at

him, and he refused to leave.     Although Johnson called for the

Jacksons to take Passard away from the house, the twins remained

in or near the car.

     Johnson    then   pulled   out   the   Jacksons’   gun,   which,

unbeknownst to the Jacksons, Johnson had taken from the car.

Johnson waved the gun around and pointed it at Passard’s face. In

response, Passard grabbed Johnson’s hand and shoved the gun

away, causing Johnson to stumble backwards.

     Johnson regained his footing, racked the slide twice, ejecting

two live rounds of ammunition, and then fired two shots at Passard,

striking him in the chest and lower abdomen. Johnson then got into

the Jacksons’ car and drove away. Passard died shortly thereafter.

     Johnson contends that the trial court erred when it refused to

give a requested jury instruction on voluntary manslaughter as a

lesser offense of both malice murder and felony murder predicated



                                 3
on aggravated assault. 2 A person commits voluntary manslaughter

if he or she

      acts solely as the result of a sudden, violent, and
      irresistible passion resulting from serious provocation
      sufficient to excite such a passion in a reasonable person;
      however, if there should have been an interval between
      the provocation and the killing sufficient for the voice of
      reason and humanity to be heard, of which the jury in all
      cases shall be the judge, the killing shall be attributed to
      deliberate revenge and be punished as murder.

OCGA § 16-5-2 (a). A trial court is required to give a requested

charge on voluntary manslaughter if there is slight evidence

supporting the charge. See Hatney v. State, 308 Ga. 438, 441 (2)

(841 SE2d 702) (2020).

      Johnson contends that he was entitled to a voluntary

manslaughter instruction because his “passion was provoked by

Passard’s uninvited entrance upon his mother’s doorstep, refusal to

leave, confrontational words, and physical pushing [that caused]




      2 Because the felony murder count was vacated by operation of law,
Johnson’s contention as to this offense is moot. See Mills v. State, 287 Ga. 828,
830 (2) (700 SE2d 544) (2010) (explaining that where a felony murder count
was vacated by operation of law, alleged errors underlying the count were
rendered moot).
                                       4
Johnson to stumble.” However, no evidence supported a finding that

Passard’s actions rose to the level of provocation necessary to

support a voluntary manslaughter charge.          The fact that an

uninvited guest approaches the defendant’s door, knocks on the

door, and then does not immediately comply with a request to leave

is not conduct that would provoke in a reasonable person an

irresistible passion to kill the unwanted guest. See Stuckey v. State,

213 Ga. 525, 526 (1) (100 SE2d 189) (1957) (“To intentionally kill,

with a deadly weapon, one who is committing trespass upon

property, is generally murder, and not manslaughter.” (citation and

punctuation omitted)). Further, evidence that Johnson and Passard

had an argument—even a heated one—does not warrant a voluntary

manslaughter charge. See Merritt v. State, 292 Ga. 327, 331 (2) (737

SE2d 673) (2013) (holding that “angry statements” generally do not

amount to serious provocation within the meaning of the voluntary

manslaughter statute); Gresham v. State, 289 Ga. 103, 104 & n.2

(3) (709 SE2d 780) (2011) (holding that evidence that the defendant

and victim argued over money and the victim threatened to shoot

                                  5
the defendant in the future did not warrant a voluntary

manslaughter charge).        Finally, the fact that Passard shoved

Johnson in response to Johnson pointing a gun at Passard’s face at

most shows that Passard physically resisted Johnson’s unlawful

act, 3 which is “[not] the type[] of provocation which demand[s] a

voluntary manslaughter charge.” Nance v. State, 272 Ga. 217, 221

(3) (526 SE2d 560) (2000) (“[A] voluntary manslaughter charge is

not warranted when the only alleged evidence of provocation is the

victim resisting an armed robbery.”).

     Absent any “evidence of any specific provocation at or around

the time of the murder[]” that would generate in a reasonable person

a sudden and irresistible passion to kill, Johnson v. State, 297 Ga.

839, 843 (2) (778 SE2d 769) (2015), the trial court did not err in

declining   Johnson’s     request    for   a   voluntary    manslaughter

instruction.

     Judgment affirmed. All the Justices concur.



     3See OCGA § 16-5-21 (a) (2) (explaining that one commits the offense of
aggravated assault when one assaults another “[w]ith a deadly weapon”).
                                     6